Citation Nr: 0114786	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.

2.  Entitlement to an increased evaluation for status post 
right medial meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from August 1970 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 1999, the Board remanded the claim of 
entitlement to service connection for peripheral neuropathy.  
It has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran's peripheral neuropathy was caused by disease or 
injury in service, including exposure to a herbicidal agent.

2.  The veteran's right knee disability is manifested by pain 
and by occasional instability for which a brace is used; more 
than slight instability has not been demonstrated.

3.  The veteran's right knee disability is not manifested by 
limitation of motion, painful motion, weakened movement, 
excess fatigability, or incoordination due to pain.


CONCLUSIONS OF LAW

1.  The veteran's current peripheral neuropathy is not 
related to a disease or injury in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for status post for status post right medial meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257-5263 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000 during the pendency of this appeal.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran is entitled to 
the benefit of this new law.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  Under the VCAA, VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit before 
adjudicating that claim.  Thus, the new law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence that 
is necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The new law also provides that VA must 
make reasonable efforts to obtain records pertinent to a 
claim and notify the claimant if they cannot be secured.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Furthermore, under the new law VA must 
supply a medical examination or opinion under certain 
circumstances.  Id.

The veteran's application appears to be complete.  The file 
reflects that the RO has notified the veteran and his 
representative of what evidence was needed to substantiate 
the claims now on appeal and has obtained pertinent medical 
records, including those identified by the veteran.  As well, 
the RO has provided the veteran with a VA medical examination 
so that findings needed to decide the merits of his claim of 
entitlement to an increased evaluation for his right knee 
disability could be made.  

With regard to the claim for service connection for 
peripheral neuropathy, evidence of record is sufficient to 
decide the claim.  The record contains the opinion of a 
neurologist and a study by the National Academy of Science 
(NAS).  The RO was not required under the VCAA to provide the 
veteran with a VA medical examination in connection with his 
claim of entitlement to service connection for peripheral 
neuropathy.  

As the veteran was afforded the notice and assistance that 
the VCAA requires VA to render before adjudicating a 
compensation claim, the Board concludes that he will not be 
prejudiced by its deciding his claim at this time rather than 
remanding it to the agency of original jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

i.  Service connection for peripheral neuropathy,
claimed as a residual of exposure to Agent Orange

a.  Background

The veteran's claim of entitlement to service connection for 
peripheral neuropathy is based on the contention that the 
condition is the product of his having been exposed to the 
herbicide Agent Orange during service.  The veteran 
acknowledges that he never served in Vietnam but maintains 
that he was exposed in Okinawa, Japan by handling Agent 
Orange for transportation to Vietnam, and in the process, 
being contaminated by its dust.  

The veteran's Form DD-214 indicates that his primary military 
occupation specialty (MOS) involved supply administration.  
Vietnam service is not stated in the DD-214.  

His service medical records document no findings of 
peripheral neuropathy or identification of possible symptoms 
thereof.  

Post-service medical evidence associated with the claims file 
include a letter dated in April 1984 from a chiropractor, who 
stated that he had been treating the veteran "for the last 
few years" for a feeling of weakness, loss of strength, and 
pain.  This letter was submitted in connection with a claim 
of entitlement to service connection for the residuals of 
hepatitis, a disease for which the veteran had been 
hospitalized during service in 1972.  

A VA outpatient treatment record dated in August 1991 
reflected that while being seen for right knee pain, the 
veteran related that his left leg and right hand were numb 
and tingling and suggested that these symptoms might be the 
product of his having been exposed to the herbicide Agent 
Orange during service.  

In a VA Form 21-4138, Statement in Support of Claim, that he 
filed in December 1991, the veteran suggested that he had a 
disability of the left lower extremity.  However, when asked 
by the RO subsequently in December 1991 to specify the 
disability, he failed to respond.

During a VA examination performed in March 1993 in connection 
with a claim of entitlement to an increased evaluation of his 
service-connected right knee disorder that he had filed, the 
veteran reported having numbness and coldness in his right 
lower extremity.  The examiner found that he had normal 
sensation there, including superficial peroneal, deep 
peroneal, and plantar nerve distributions and commented that 
the etiology of the reported numbness and coldness was 
puzzling.  

VA outpatient treatment records associated with the claims 
file included the report of a neurological consultation 
conducted in August 1996.  The veteran was noted to be status 
post cervical spine fusion.  He was also noted to complain of 
having disequilibrium when standing or walking and to have 
numbness in his legs.  The neurologist entered diagnoses of 
post-surgical muscle tension headache and peripheral 
neuropathy.  

The latter was characterized as mild, involving the large 
fibers and because of a history of cervical compression 
myelopathy, possibly the dorsal column.  The neurologist also 
suggested that there could be a genetic cause of the 
neuropathy because the veteran was of Dutch ancestry.  No 
other possible etiology for the peripheral neuropathy 
diagnosed was posited in the record of the consultation.

The veteran submitted his claim of entitlement to service 
connection for peripheral neuropathy in September 1996.  In a 
rating decision issued in February 1997, the RO denied the 
claim.  It stated as the sole basis of the denial that 
peripheral neuropathy was not one of the specific diseases 
for which presumptive service connection for exposure to 
herbicides is available under VA law.  

VA outpatient treatment records dated in 1996-97 show that in 
September 1996 a nurse practitioner reported that neuropathy 
had been noted on a physician's consultation.  It was noted 
that the veteran reported that he had been exposed to Agent 
Orange, and that he had a letter stating that peripheral 
neuropathy might be secondary to Agent Orange exposure.  The 
assessments included peripheral neuropathy and Agent Orange 
exposure.  It was suggested that the veteran contact a 
service organization with regard to claiming service 
connection.  

In February 1997, the nurse practitioner discussed the denial 
of the veteran's claim for service connection for peripheral 
neuropathy.  The veteran reported that the denial was based 
on his lack of service in Vietnam, and a lack of information 
in the chart.  The nurse practitioner discussed challenging 
the denial of service connection.  In June 1997, the nurse 
practitioner noted that there had been a discussion of the 
diagnosis of peripheral neuropathy, and "stated AO 
exposure."  The nurse practitioner discussed contacting 
veteran's advocacy groups and elected officials "as his 
contact with AO doesn't clearly fall under usual guidelines 
(i.e. in VN.)."

As stated above, the Board considered the claim and remanded 
it in August 1998. The Board observed in the Remand that the 
claim should be considered under a theory of direct 
entitlement to service connection as well as one of 
presumptive entitlement, and it directed the RO to 
readjudicate the claim under both those theories after 
seeking additional VA treatment records.

In March 1999, the RO asked the veteran to identify 
documentary evidence pertinent to his claim so that it could 
be associated with the claims file and indicated that it was 
in the process of obtaining certain pertinent VA medical 
records.  The veteran responded that he knew of no additional 
evidence.  

In March 2000, the RO issued a supplementary statement of the 
case in which it referred to both the presumptive and the 
direct theories of entitlement to service connection for 
peripheral neuropathy.  It again denied the claim citing 
provisions of a study performed by the National Academy of 
Sciences finding that it was unlikely that peripheral 
neuropathy (other than the acute or subacute forms) is 
related to service.  

b.  Analysis

In general, service connection may be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable post-
service presumptive period.  38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

In the case of a veteran who had active wartime service for 
ninety days or more, specified diseases resulting from 
exposure to an herbicide agent, including Agent Orange, that 
have become manifest to a degree of 10 percent or more in the 
manner prescribed by law will be considered to have been 
incurred in service even absent a service record or other 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Acute and subacute peripheral neuropathy 
must appear within weeks or months of exposure and resolve 
within two years from the date of onset.  38 C.F.R. 
§ 3.309(e).  Exposure to an herbicide agent will be presumed 
in the case of a veteran with an illness enumerated in § 
3.309(e) who had active service in Vietnam between January 9, 
1962 and May 7, 1975, unless there is affirmative evidence 
that the exposure did not occur.  38 C.F.R. § 
3.307(a)(6)(iii).

In addition to presumptive service connection, direct service 
connection is available for disability resulting from active 
service.  38 C.F.R. § 3.304 (2000).  With chronic diseases 
that are shown as such in service (or within an applicable 
post-service presumptive period specified in 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  If a disability is not shown to be chronic 
during service or an applicable post-service presumptive 
period, service connection may nevertheless be granted where 
a disorder has been observed in service or an applicable 
post-service presumptive period and the symptomatology 
associated with that disorder is manifested with continuity 
post-service.  Id.  Service connection also may be granted 
for a disease diagnosed after discharge from service where 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

The peripheral neuropathy claimed by the veteran to be due to 
exposure to Agent Orange during service may be considered for 
service connection on a direct as well as a presumptive 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  

In this case, service connection cannot be established on a 
presumptive basis.  For peripheral neuropathy due to exposure 
to herbicides to warrant presumptive service connection, it 
must appear within weeks or months of exposure and resolve 
within two years from the date of onset.  38 C.F.R. 
§ 3.309(e).  However, the medical evidence of record 
indicates that the veteran was not found to have peripheral 
neuropathy until many years after any possible in-service 
exposure to Agent Orange.  Hence, it does not correspond to 
the disease listed in the governing regulation.  Therefore, 
service connection for peripheral neuropathy may not be 
granted in this case on a presumptive basis.  It may be 
noted, furthermore, that even if the veteran had one of the 
types of diseases specified in the regulation, he would not 
be presumed under that regulation to have been exposed to 
Agent Orange because, as is shown clearly by the record 
(including his own statements), he did not have the requisite 
service in Vietnam.  

However, service connection may be granted if otherwise 
warranted by the evidence of record.  Such a determination 
"requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Furthermore, these 
propositions - - a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability - - Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), must be established by competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
fact is shown to be of a medical nature, such as medical 
nexus, etiology, or diagnosis, then medical, as opposed to 
lay, evidence is required.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).

Here, medical evidence in the form of a physician's diagnosis 
establishes that the veteran has the disability for which 
benefits are sought.  The determination of this claim, 
therefore, depends on whether there is sufficient proof in 
the record of the inservice exposure to Agent Orange that he 
alleges (or, if not, of other pertinent inservice injury or 
disease) and of a causal relationship between that event and 
his current neurological disorder.  

The only evidence of inservice exposure to Agent Orange is 
the veteran's account.  The veteran is competent to offer 
such evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), see Pearlman v. West, 11 Vet App 443 (1998) (veteran 
is competent to report exposure to mustard gas).  His 
description of the circumstances under which he encountered 
Agent Orange during service, handling the material for 
transportation to Vietnam, is supported by the evidence that 
he served during the Vietnam era and that his MOS involved 
supply administration.  Thus, his account of exposure to 
Agent Orange during service is competent, if not credible.

Even if the veteran was exposed to Agent Orange in service, 
the Board must determine whether there is a nexus between 
such exposure and the current peripheral neuropathy.  The 
evidence in favor of finding a nexus consists of the 
veteran's contentions and the cryptic comments of the nurse 
practitioner.  The veteran, however, is not competent to 
advance a theory of medical causation.  Grottveit v. Brown, 
supra.  

The nurse practitioner's comments appear, in large part to be 
a restatement of what the veteran reported.  For instance the 
veteran reported that he had a letter relating that his 
peripheral neuropathy was caused by Agent Orange exposure.  
Despite repeated requests from VA for information from the 
veteran, he has never produced this letter.  Conclusions of a 
medical professional based on erroneous information supplied 
by a veteran are of little probative value.  See Boggs v. 
West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).  

Ultimately, the nurse practitioner never explicitly stated 
that Agent Orange was the cause of the veteran's peripheral 
neuropathy.  Even had such an opinion been rendered it would 
have been flawed by the lack of any scientific underpinnings.  
See Rucker v. Brown, 10 Vet App 67 (1997).

Pursuant to the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, 105 Stat. 11 (1991), a great amount of 
scientific effort, over a number of years, has been exerted 
in research and analysis of the Agent Orange issue.  The 
Agent Orange Act mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  Agent 
Orange Act of 1991, Public Law No. 102-4, § 3, 105 Stat. 11.  
In pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange: Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination by the Secretary of Veterans Affairs that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, NAS subsequently issued a report entitled Veterans 
and Agent Orange, Update 1998.  An Executive Summary of that 
publication has been made available on the Internet, at 
"http://www.nap.edu/html/update98/," on the NAS publications 
website.  That document notes that Public Law No. 102-4, 
among other things, tasked NAS with conducting biennial 
updates that would review newly published scientific 
literature regarding statistical associations between health 
outcomes and exposure to dioxin and other chemical compounds 
in these herbicides.  The committee members producing the 
update were selected because they are leading experts in 
their fields, have no conflicts of interest with regard to 
the matter under study, and have taken no public positions 
concerning the potential health effects of herbicides in 
Vietnam veterans or related aspects of herbicide or dioxin 
exposure.  The committee's goal was to seek the most accurate 
information and advice from the widest possible range of 
knowledgeable sources.  Id.

Shortly after NAS issued Update 1998, the Secretary formed a 
task force to review the report and pertinent studies, and to 
make recommendations as to whether a positive association 
exists between herbicide exposure and any condition.  
Following that review, the Secretary has added no additional 
diseases to the regulation, and has reaffirmed an earlier 
determination that there is no positive association between 
herbicide exposure and any condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232-243 
(1999).

In the aforementioned Executive Summary of NAS' Veterans and 
Agent Orange, Update 1998, there appears "Table 1 Updated 
(1998), Summary of Findings in Occupational, Environmental, 
and Veterans Studies Regarding the Association Between 
Specific Health Outcomes and Exposure to Herbicides."  There 
is no indication that an expanded description peripheral 
neuropathy was added to the list of diseases considered to 
have an etiology in exposure to Agent Orange.  

The evidence against finding a nexus between the veteran's 
peripheral neuropathy and Agent Orange exposure consists 
mainly of the NAS study, and the fact that a neurologist 
identified an alternate etiology for the peripheral 
neuropathy.  This evidence does have scientific underpinning, 
and, unlike the nurse practitioner, the neurologist would by 
training have the requisite expertise to express an opinion 
as to the etiology of a neurologic disability such as 
peripheral neuropathy.

The Board finds that the NAS study and the neurologist's 
opinion carry more weight than the veteran's opinion and the 
vague statements of the nurse practitioner.  Thus the weight 
of the evidence is against a finding that there is a nexus 
between current peripheral neuropathy and service.

When the Board relies upon evidence developed or obtained 
after the most recent statement of the case or supplement 
statement of the case, the claimant must be provided adequate 
notice of the Board's intentions to use such evidence and be 
given an opportunity to respond.  See Hilkert v. West, 12 
Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 Vet.App. 
119, 122 (1993).  In the present case, the RO informed the 
veteran of the NAS study in its March 2000 supplemental 
statement of the case, and afforded the veteran an 
opportunity for comment.  The Secretary's public notice in 
the Federal Register is a matter of public record.

In light of the foregoing, the claim will be denied.

ii.  Increased rating for status post right medial 
meniscectomy

a.  Background
His service medical records show that in October 1972, the 
veteran complained that his right knee was popping out and 
subsequently was hospitalized with his the knee locked in 
approximately 60 degrees of flexion.  He was diagnosed with a 
tear of the medial meniscus cartilage.  He underwent a medial 
meniscectomy in November 1972 after the contracture failed to 
improve with traction.  

In October 1983, the veteran filed a VA Form 21-526, 
Application for Compensation, that included a claim of 
entitlement to service connection for his right knee 
condition.  The claim was granted by rating decision dated in 
June 1984.  A 10 percent evaluation was assigned from the 
October 19, 1993 effective date of service connection.  

A claim for an increased rating for the right knee disability 
was submitted in August 1991.  VA medical records and 
examination reports received in connection with the claim and 
dating from 1990 documented that the veteran had a diagnosis, 
confirmed by x-rays, of right knee degenerative joint 
disease.  These records also documented that on some 
occasions, the right knee had been found to be mildly 
unstable and on other occasions, stable.  A knee brace with a 
strap was prescribed in January 1992.  Complaints by the 
veteran of right knee pain as well as instability were 
documented in these records as well.  The Board denied the 
claim on appeal in January 1994.  

The current claim was presented in August 1999.  VA 
outpatient treatment records received thereafter covered a 
period from August 1995 to October 1999.  They document 
continuing complaints by the veteran of right knee pain and 
instability.  During a November 1995 orthopedic consultation, 
however, the veteran said that his right knee had not 
"locked" since 1971.  During that consultation, the veteran 
was assessed with weakness of the right quadriceps femoris 
and hamstring muscles, minimal laxity of the right anterior 
cruciate ligament, and mild degenerative joint disease in the 
medial compartment of the right knee.  The same assessment 
was arrived at during a March 1996 evaluation.  A November 
1996 progress note commented that the veteran previously had 
been performing warehouse, shipping, and trucking work but 
was now studying to become a laboratory technician.  The 
outpatient treatment records document that the veteran had 
been prescribed acetaminophen, ibuprofen, and analgesics for 
his knee pain.  A February 1997 progress note shows that it 
was recommended to the veteran that the "minimalist 
approach" to treatment be continued and furthermore, that he 
carry on physical exercise, including bicycling, but 
prudently.  A November 1998 primary care note again documents 
the use of exercise to reduce pain in the right knee.  A 
February 1999 record reflected that the veteran evinced pain 
with palpation of his right knee, although no laxity or 
swelling of the knee had been identified, that exercise 
continued to be recommended for his condition, and that 
glucosamine sulfate had been prescribed.  

Also included in the claims file was a copy of an application 
for vocational rehabilitation that the veteran had submitted 
to VA in October 1995.  In the application, the veteran 
indicated that he was seeking vocational rehabilitation 
because of his right knee disorder

Also on file was the report of a VA orthopedic examination 
provided to the veteran in September 1999.  The report 
indicates that the veteran recounted to the examiner that his 
right knee had been giving out, sometimes causing him to 
fall, since 1972.  The veteran said that he was able to squat 
and kneel.  He said that he would experience swelling of the 
knee, but only in conjunction with its giving out.  The 
examiner observed that the veteran wore an elastic pad on his 
right knee to the examination and that he had a solid brace 
as well that he used when bicycling.  The veteran described 
his functional capabilities and limitations.  He said that he 
could ride a bicycle and both walk and hike but could not 
run.  He indicated that although retrained as a laboratory 
technician, he was afraid that his right knee would give out 
and cause him to drop materials.  (He also said that he had 
not found new employment and in fact, had chosen to become a 
foster parent because in that role, he would experience less 
stress on his legs than he would working in a laboratory.)  

During physical assessment, the examiner observed that the 
veteran displayed a right-side limp when walking across the 
room but had a normal gait in all other respects.  The 
veteran was able to walk on his heels and toes successfully 
and could both squat with fully flexed his knees and hips and 
recover from those positions without difficulty.  The 
examiner commented that the right lower extremity of the 
veteran was longer than his left. The absence of any laxity 
of the right knee joint was noted.  The right knee displayed 
no erythema, effusion, hyperthermia, induration, or edema.  
Mild crepitus was observed, however.  The examiner noted that 
extra stress was being placed on the right knee of the 
veteran - - specifically, the medial aspect of the knee joint 
- -  because of a "pes cavus like deformity," the inversion 
of both his feet, and the longer length of his right lower 
extremity.  Range of motion for the right knee was reported 
as 0 to 145 degrees, and it was noted that the veteran did 
not display pain with maximum flexion, extension, or 
manipulation.  "Motor strength" was assessed as 5/5.  The 
examiner noted the presence of a surgical scar on the right 
knee where the semilunar cartilage had been removed.  He 
described the scar as 4 cm in length, well-healed, 
asymptomatic, and without keloid formation.  X-rays taken for 
the examination disclosed mild joint space narrowing in the 
medial compartment of the right knee.  The examination 
resulted in a diagnosis of degenerative joint disease of the 
right knee.  

In March 2000, the RO issued a rating decision denying the 
claim of entitlement to an increased rating of the right knee 
disability.

In the notice of disagreement that he submitted in April 
2000, the veteran averred that his right knee had become more 
unstable and required a brace stronger than the one he had 
been using previously.  In support of this account, he 
submitted a physician's order for a leg brace; it was dated 
in February 1999.  The veteran said that his right knee 
arthritis was severe and that in the cold weather, his right 
leg would become stiff and he would have to walk with the 
limb fully extended.  Apparently referring to his former job 
in the trucking and warehouse business, he said that he was 
unable to work because he could not raise his leg - - except 
by lifting it manually - -to climb a ladder.  

Additional VA outpatient treatment records received in 
connection with the claim covered the period from October 
1999 through September 2000.  The included a September 2000 
primary care note stating that the veteran was seen for 
chronic right knee pain for which he used occasional 
acetaminophen and was doing well.  

b.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic code 
in the rating schedule.  At the same time, findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code.  38 C.F.R. 
§ 4.7.  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's right knee condition as 10 
percent disabling, the RO has considered all applicable 
diagnostic codes in the rating schedule. 

The medical evidence in this case shows that the veteran has 
been diagnosed with arthritis in his right knee and the 
condition identified with x-rays.  Diagnostic Code 5003 
provides, in pertinent part, that when degenerative arthritis 
has been established by x-ray findings, it will be rated 
under applicable diagnostic codes on the basis of limitation 
of motion of the specific joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When limitation of motion has been shown under one 
or both of these Diagnostic Codes, but only to a degree that 
warrants a noncompensable rating, a rating of 10 percent is 
to be assigned for each major joint or group of minor joints 
affected, to be combined, not added.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered one major joint.  See 
38 C.F.R. § 4.45(f) (2000).

Knee motion is governed by 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 
percent disability evaluation is available for flexion of a 
leg limited to 45 degrees; and a 20 percent evaluation for 
flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 
10 percent disability evaluation is available for extension 
of a leg limited to 10 degrees; and a 20 percent evaluation 
for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  A noncompensable evaluation - - 
that is, one indicating limitation of motion that is 
cognizable by VA although not compensable - - will be 
assigned under Diagnostic Code 5260 when flexion is limited 
to 60 degrees and under Diagnostic Code 5261 when extension 
is limited to 5 degrees.  However, the record contains no 
medical finding that the veteran has limited motion in his 
knee.  Indeed, range of motion testing performed during the 
September 1999 VA orthopedic examination revealed no deficits 
by the VA regulatory standard.  See 38 C.F.R. § 4.70, Plate 
II (2000) (normal range of motion in the knee is from 0 to 
140 degrees).  Therefore, neither a compensable nor a 
noncompensable evaluation under either of these diagnostic 
codes is warranted.  

Under 38 C.F.R. § 4.59 (2000), painful motion is recognized 
as an important factor in a disability characterized by 
arthritis.  The Court has held that when read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991); see Hicks v. Brown, 8 Vet. App. 417, 421-22 
(1995).  The record in this case documents continuing reports 
by the veteran that he has pain in his right knee.  As 
described by him, this pain is constant.  There is no 
evidence that his right knee pain is specifically associated 
with motion of the knee joint.  Indeed, it was found during 
the September 1999 VA examination that in addition to having 
full range of motion in the right knee, the veteran evinced 
no pain with the motion.  Thus, there appears to be no basis 
for assigning a 10 percent evaluation under Diagnostic Code 
5003 for painful motion of the right knee.

In addition to regulation 38 C.F.R. § 4.59, which pertains to 
arthritis disabilities specifically, regulations 38 C.F.R. 
§§ 4.40 and 4.45 pertain to the rating of any disability of 
the musculoskeletal system on the basis of limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  The Court has 
held that regulations 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of functional loss stemming from pain.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1999).  

The Court has interpreted these regulations as requiring that 
VA obtain examinations in which the examiner determines 
whether the subject disability is manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
Id. at 206-07.  

The evidence in this case, however, demonstrates that the 
veteran has not incurred a compensable functional loss on 
account of right knee pain.  During the VA examination of 
September 1999, the veteran's functional capabilities 
involving the right knee were assessed in addition to range 
of motion.  The assessment was based on the history given by 
the veteran and the examiner's observations.  The veteran 
described few functional limitations related to his right 
knee.  What limitations he did describe, he attributed not to 
the experience of pain in that joint, but rather, to 
instability of the knee.  See Bruce v. West, 11 Vet. App. 
405, 410-11 (1998), citing Savage v. Gober, 10 Vet. App. 488, 
495 (1997) (lay claimant is competent to give evidence of his 
own symptoms).  

Likewise, it was observed during the examination that the 
veteran performed successfully a number of everyday actions 
involving use of the knees.  While the veteran displayed a 
right-sided limp when walking across the room, the examiner 
found that other abnormalities of gait were absent.  Although 
weakness of the right quadriceps femoris and hamstring 
muscles was identified in 1995 and 1996, clinical findings 
documented in the outpatient treatment reports of record are 
otherwise consistent with the examination results.  (Indeed, 
the examination report suggests that the veteran displayed 
full, 5/5 muscle strength (although termed "motion 
strength") in the right lower extremity.)  Therefore, there 
appears to be no basis in this case for a disability rating 
based on weakened movement, excess fatigability, or 
incoordination due to pain.

The most prominent complaint of the veteran is that his right 
knee is unstable.  Diagnostic Code 5257 pertains generally to 
impairments of the knee and specifically to recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating is warranted for a condition that is slight, a 20 
percent rating for one that is moderate, and a 30 percent 
rating for one that is severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

The medical evidence of record suggests that the veteran has 
instability of the right knee and in consequence, has been 
prescribed a knee brace.  However, it is apparent from this 
evidence that such instability as does exist must be 
considered no more than slight.  Although minimal laxity of 
the right anterior cruciate ligament was identified in 1995 
and 1996, most of the clinical findings are that the right 
knee is stable.  Therefore, a rating under Diagnostic Code 
5257 in excess of the 10 percent evaluation currently in 
effect cannot be justified.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application in evaluating disability under Diagnostic Code 
5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board further notes that in appropriate cases separate 
evaluations can be assigned under Diagnostic Code 5257, for 
arthritis under Diagnostic Code 5003 accordance with 
VAOPGCPREC 23-97.  In that opinion VA's general counsel held 
that a claimant who has arthritis and instability of the knee 
might be rated separately under diagnostic Codes 5003 and 
5257.  The general counsel subsequently clarified that for a 
knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

As noted above, the veteran does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5003.  
Therefore, he is not entitled to separate evaluations.

Because the veteran is entitled to the highest possible 
evaluation for his right knee disability regardless of the 
diagnostic code, 38 C.F.R. § 4.7, the Board has reviewed 
other relevant provisions of the rating schedule.  Diagnostic 
Codes 5258 concerns dislocation of the semilunar cartilage.  
It affords a single, 20 percent evaluation when there are 
frequent episodes of locking pain and effusion into the knee 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  
However, no complaints of findings of locking of the right 
knee are documented here.  Indeed, as noted above, the 
veteran stated during a November 1995 orthopedic consultation 
that his right knee had not 'locked" since 1971.  Diagnostic 
Code 5262 authorizes a 10 percent evaluation for malunion of 
the tibia and fibula with slight knee disability and a 20 
percent evaluation with moderate knee disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).  There is, however, no 
evidence of a service connected malunion of either the tibia 
or the fibula.  Hence, an evaluation in excess of 10 percent 
is not warranted in this case under either of these 
diagnostic codes.  

Other diagnostic codes relevant to the knee disability at 
issue, 5259 (concerning symptomatic removal of the semilunar 
cartilage) and 5263 (concerning to genu recurvatum) do not 
provide for an evaluation in excess of 10 percent.  

The record indicates that the veteran also a scar from his 
knee surgery during service.  Separate ratings may be 
provided for disfiguring scars and painful scars.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Scars are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (2000).  Diagnostic Code 
7804 provides that scars that are superficial, tender, and 
painful on objective demonstration will be assigned a 10 
percent evaluation.   Here, however, there is no evidence 
that the scars have resulted in any symptoms.  Therefore, the 
veteran's scar is not compensable under Diagnostic Code 7804.  

In light of the foregoing, the appeal is denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

An increased evaluation for status post right medial 
meniscectomy, currently evaluated as 10 percent disabling, is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

